Citation Nr: 9922884	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-23 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sores in the mouth.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for defective eyesight.

4.  Entitlement to service connection for residuals of 
frostbite.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1975.  His DD Form 214 shows that his military 
occupational specialty was that of a Field Artillery Crewman, 
and that he had no foreign and/or sea service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for frostbite, 
both feet; ear problems; mouth sores; headaches; mental 
illness; back injury; defective eyesight; and PTSD.  By an 
October 1998 rating decision, the RO granted service 
connection for tension headaches, lumbar strain, tinnitus, 
and calluses of both feet.  In view of the foregoing, these 
issues have been resolved and are not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in May 1997, a transcript of 
which is of record.

As a preliminary matter, the RO has acknowledged that the 
veteran's service medical records are incomplete, and that 
efforts to obtain additional records have been unsuccessful.  
The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).


FINDINGS OF FACT

1.  There is no competent medical evidence on file showing 
that the veteran currently has sores in the mouth.

2.  Although there is some evidence of bilateral hearing 
loss, the most recent medical examination shows that the 
veteran does not have a current hearing loss disability 
pursuant to VA regulation.

3.  No competent medical evidence is on file which tends to 
show that the veteran has an acquired eye disorder that was 
incurred in or aggravated by his period of active service.

4.  Competent medical evidence is on file which indicates 
that the veteran has pain syndrome of both feet, secondary to 
suspected cold injury.

5.  The veteran has been diagnosed with PTSD and major 
depression by a November 1994 VA examination.  At this 
examination the veteran reported in-service and post-service 
stressors.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for sores 
in the mouth is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.385 (1998).

3.  The claim of entitlement to service connection for 
defective eyesight is not well-grounded.  38 U.S.C.A. § 
5107(a).

4.  The claim of entitlement to service connection for 
residuals of frostbite is well-grounded.  38 U.S.C.A. § 
5107(a).

5.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and major 
depression, is well-grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App 91. 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

I.  Mouth Sores

Background.  The veteran's mouth and throat were clinically 
evaluated as normal on his October 1974 enlistment 
examination, and on his July 1975 separation examination.  It 
was noted at the time of his separation that he had been 
treated for sore gums at Fort Polk, Louisiana.

At his September 1994 VA general medical examination the 
veteran reported, in part, that he had had a knot in the top 
of his mouth for a long time.  This was reportedly excised 
when he got an upper plate, and it did not bother him 
anymore.  On examination of the nose, sinus, mouth, and 
throat, the examiner found that the veteran had upper and 
lower plates.  There was a scar in the midline hard plate 
area, where it was opined the veteran most likely had an 
exostosis removed.  This was found to be well healed, and not 
causing any problems.

At his May 1997 personal hearing, the veteran testified that 
he had sores on the roof of his mouth during service, and 
that he continued to experience intermittent mouth sores.  He 
described these sores as blisters, and he stated that they 
used to "just bust and pus and stuff come out of them."  
Also, he testified that no doctor ever told him what the 
problem was, and that he just used Epsom Salts.  The veteran 
testified that he was treated during service for his mouth 
sores, but that he could not remember what that treatment 
was.

VA medical records on file for the period from August 1994 to 
February 1996 made no pertinent findings regarding the 
veteran's mouth.

At the July 1997 VA general medical examination, the 
veteran's nose, sinus, mouth, and throat, were found to be 
within normal limits.  It was noted that he had many missing 
upper teeth, but that the remaining teeth seemed to be in 
good condition.

In the October 1998 rating decision and a concurrent 
Supplemental Statement of the Case, the RO denied the 
veteran's claim of service connection for mouth sores as not 
well grounded.  The RO found that there was no evidence of 
mouth sores in the available service medical records, nor was 
there any post-service evidence of mouth sores.  


Analysis.  In the instant case, the Board finds that the 
veteran has not submitted a well-grounded claim of 
entitlement to service connection for mouth sores.

No competent medical evidence is on file which shows that the 
veteran currently has sores in the mouth.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  The only 
evidence that the veteran currently has mouth sores, and had 
mouth sores during service, consists of the veteran's own 
contentions.  Issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.  Furthermore, since 
there is no competent medical evidence showing the existence 
of the claimed disability, then it is axiomatic that there is 
no competent medical nexus evidence which relates the 
disability to the veteran's period of active duty.

The Board acknowledges that the findings of the September 
1994 VA examiner support a finding that the veteran has had 
an "exostosis" removed from the upper plate.  For 
illustrative and clarifying purposes only, the Board notes 
that exostosis is defined as a benign bony growth projecting 
outward from the surface of a bone; osteochondroma.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 593 (28th ed. 1994).  
Osteochondroma, in turn, is defined as a benign tumor 
consisting of projecting adult bone capped by cartilage 
projecting from the lateral contours of endochondral bones.  
Id. at 1199-1200.  This does not appear to conform with the 
description of mouth sores provided by the veteran at his May 
1997 personal hearing.  Even if it did, the Board concludes 
that competent medical evidence would be necessary to well-
ground the veteran's claim.  No such evidence is on file.

As there is no evidence of a current disability, the 
veteran's claim is not well-grounded, and must be denied.



II.  Hearing Loss

Background.  The veteran's ears were clinically evaluated as 
normal on his October 1974 enlistment examination.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
10
LEFT
15
20
20
--
15

Further, the veteran reported that he had not experienced 
ear, nose, or throat trouble, or hearing loss.  On his July 
1975 separation examination, the veteran's ears were 
clinically evaluated as normal.  The veteran's hearing was 
found to be 15/15 on spoken voice testing.  No audiological 
examination appears to have been conducted at the time of the 
veteran's separation examination.  At the time of his 
separation the veteran reported that his hearing had gotten 
bad.

A VA audiological evaluation of the veteran, conducted in 
August 1994, revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
25
LEFT
20
10
15
30
35

The average pure tone threshold for the right ear was 20 
decibels, while it was 22 decibels for the left.  CNC testing 
was 92 percent, bilaterally.

At his May 1997 personal hearing, the veteran identified his 
ear problems as tinnitus and bilateral hearing loss.  He 
testified that both disabilities were due to his in-service 
exposure to noise trauma.

The VA medical records on file for the period from August 
1994 to February 1996 made no pertinent findings regarding 
the veteran's hearing loss.

The veteran underwent a subsequent VA audiological evaluation 
in January 1998, which revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
30
LEFT
20
25
20
30
30

The average pure tone threshold for the right ear was 25 
decibels, while it was 26 decibels for the left.  CNC testing 
was 96 percent, bilaterally.

In the October 1998 rating decision and concurrent 
Supplemental Statement of the Case, the RO noted that the 
veteran was assigned to field artillery during service.  
Therefore, the RO conceded that the veteran had exposure to 
noise trauma during active service.  Nevertheless, the RO 
denied service connection for hearing loss as the veteran did 
not have a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.


Legal Criteria.  In addition to the rules of service 
connection cited above, service connection may be granted for 
any disease or injury that was incurred in or aggravated by a 
veteran's active service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Further, the United States Court of Appeals for Veterans 
Claims (known as the
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.  


Analysis.  In the instant case, the Board finds that the 
record does not show that the veteran has a current hearing 
loss disability as defined by VA regulation.  38 C.F.R. 
§ 3.385.  The Board acknowledges that there is some evidence 
of hearing loss on audiological examinations conducted in 
August 1994 and January 1998.  See Hensley at 157.  However, 
the January 1998 examination shows that the veteran's level 
of hearing loss does not meet the regulatory requirements for 
a hearing loss disability.  While it is true that the CNC 
scores on the August 1994 audiological evaluation were less 
than 94 percent, the most recent evaluation - conducted in 
January 1998 - shows CNC scores of 96 percent, bilaterally.  
Therefore, the Board must conclude that the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss is not well-grounded as the evidence does not establish 
that the veteran currently has the claimed disability for VA 
purposes.  See Rabideau, supra; see also Brammer, supra.

The Board notes that the evidence does support the veteran's 
account of in-service noise exposure, and that he has 
experienced some degree of hearing loss.  In fact, the 
evidence actually supports these contentions.  However, the 
simple fact is that unless the requirements of 38 C.F.R. § 
3.385 are met, service connection cannot be granted for 
hearing loss.  Furthermore, the Board wishes to emphasize 
that this decision does not preclude the veteran from seeking 
service connection once the requirements of 38 C.F.R. § 3.385 
are met.  Hensley at 158 (service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service).

III.  Eyesight

Background.  The veteran's eyes were clinically evaluated as 
normal on his October 1974 enlistment examination.  Distant 
vision was found to be 20/20, bilaterally.  Near vision was 
J1, bilaterally.  At that time, the veteran reported that he 
had never experienced any eye trouble.  On his July 1975 
separation examination, the veteran's eyes were clinically 
evaluated as normal.  His distant vision was again 20/20, 
bilaterally, and his near vision J1, bilaterally.  However, 
the veteran reported that he had experienced eye trouble.  It 
was noted that the veteran's eyes had been watery since 1975.  
The veteran was noted to have been treated at "Clinic #1" 
for his watery eyes.

The veteran underwent a VA visual examination in August 1994.  
At this examination, the veteran complained of his eyes 
watering, and that his eyes were light sensitive.  He also 
stated that his eyes were "scratched," while he was in 
service.  On examination, the near vision for both his right 
and left eye, uncorrected, was J3, corrected to J1.  The far 
vision for both eyes, uncorrected, was 20/30, corrected to 
20/25.  The examiner found no evidence of diplopia, nor 
visual field deficit.  Additionally, the examiner found 
normal anterior segments.  However, the examiner did find and 
diagnose esotropia.

At the September 1994 VA general medical examination, the 
examiner noted that the veteran's pupils were dilated 
secondary to medication used by Ophthalmology just prior to 
the examination.

As noted above, VA treatment records are on file for the 
period from August 1994 to February 1996.  In February 1996 
it was noted that the veteran complained that his eyes were 
"watering."  However the record contains no diagnosis of a 
chronic eye disability, nor does it contain a competent 
medical opinion relating the veteran's defective eyesight to 
his period of active service. 

At his May 1997 personal hearing, the veteran testified that 
he believed the cause of his defective eyesight was the flash 
from the muzzle blast he experienced while on active duty.  
He testified that he had received a lot of scratches to his 
eyebrow, and that his eyesight has continued to get worse 
since service.  The veteran acknowledged that he was born 
with a lazy eye, but stated that his eyesight was 20/20 when 
he entered military service.  He also testified that he did 
not wear glasses at the time of his personal hearing.

In the October 1998 rating decision and concurrent 
Supplemental Statement of the Case, the RO denied the 
veteran's claim of entitlement to service connection for 
defective eyesight as not well-grounded.  The RO noted that 
the September 1994 VA examination showed decreased visual 
acuity for near vision in both eyes which was correctable to 
normal.  Uncorrected distant vision of 20/30 was correctable 
to 20/25.  Other than the findings of defective visual 
acuity, the only other abnormality noted was esotropia.  The 
RO concluded that there was no evidence of either defective 
visual acuity or esotropia while the veteran was in service.  
Further, the RO stated that these were congenital or 
developmental abnormalities which were either present at 
birth or which would have developed whether or not the 
veteran was in service.  Therefore, these conditions were not 
subject to service connection.  Additionally, the RO stated 
that watery eyes was a symptom and not a ratable entity in 
the absence of diagnosed eye pathology.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
defective eyesight is not well-grounded.

The evidence shows that the veteran had watery eyes during 
service, and his account of the muzzle flash is presumed 
credible for the purposes of determining whether his claim is 
well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Also, the current 
medical evidence does show some evidence of defective vision.  
However, congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1998).

The only evidence of an eye disability, other than refractive 
error, is the August 1994 diagnosis of esotropia.  For 
illustrative and clarifying purposes only, it is noted that 
esotropia is defined as strabismus in which there is manifest 
deviation of the visual axis of an eye toward that of the 
other eye, resulting in diplopia.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 581 (28th ed. 1994).  It is also called 
cross-eye and convergent or internal strabismus.  Ibid.  
Diplopia, in turn, means double vision.  See Dean v. Brown, 8 
Vet. App. 449, 451 (1995).  As mentioned above, the RO 
determined that this was also a congenital condition.  
However, the Board finds that it is not clear from the 
medical evidence on file whether esotropia is definitely a 
congenital condition as opposed to an acquired eye disorder.  

Even if the esotropia is an acquired eye disorder, the Board 
notes that the veteran's vision was shown to be the same at 
both the October 1974 enlistment examination and the July 
1975 separation examination, and the esotropia was first 
diagnosed many years after the veteran's discharge from 
service.  Therefore, the Board concludes that competent 
medical nexus evidence is necessary to well-ground the 
veteran's claim.  No such evidence is on file other than the 
veteran's own contentions.  As stated above, nothing on file 
shows that the veteran is qualified to render a medical 
opinion.  See Espiritu, supra.  Consequently, these 
contentions cannot well ground the claim.  Grottveit at 93; 
Caluza at 504.

For the reasons stated above, the Board concludes that the 
claim is not well-grounded, and must be denied.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim.  However, 
VA may, dependent on the facts of the case, have a duty to 
notify the veteran of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 
Vet. App. 69, 79 (1995).  The Board finds that the RO has 
advised the veteran of the evidence necessary to well ground 
his claim, and the veteran has not indicated the existence of 
any pertinent evidence that has not already been obtained or 
requested that would well-ground his claims of service 
connection for mouth sores, hearing loss, and defective 
eyesight.  McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps, supra.  Moreover, since the veteran has not submitted 
the evidence necessary for a well-grounded claim, a weighing 
of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Frostbite

Background.  The veteran's feet were clinically evaluated as 
normal on his October 1974 enlistment examination.  At that 
time the veteran reported that he had never experienced foot 
trouble.  On his July 1975 separation examination, the 
veteran's feet were clinically evaluated as normal.  However, 
it was noted that the veteran had been placed on profile 
during his period of active duty due to warts on the feet.  
Although the veteran also reported that he had experienced 
foot trouble, no mention is made in the available service 
medical records that he had been treated for frostbite during 
his military service.

The veteran underwent a VA general medical examination in 
September 1994.  At that time he reported that he had 
frostbite of both feet in January 1975, while stationed at 
Fort Sill, Oklahoma.  He indicated that the frostbite 
occurred because he was training in the snow and his feet got 
wet.  It was noted that the veteran stated that he had gone 
to the dispensary for this condition, but was not 
hospitalized and evidently not treated.  Thereafter, he was 
reportedly placed on profile for the rest of his tour.  Also, 
he underwent a bilateral bunionectomy in 1985 at a private 
hospital.  On examination, the examiner found the veteran's 
feet to be normal, except for previous surgery.  The examiner 
also stated that there was "no evidence of residual 
frostbite."

At his May 1997 personal hearing, the veteran testified that 
he had frostbite while stationed in Fort Sill, Oklahoma.  He 
also testified that he had current foot problems as a result 
of the frostbite.  Specifically, he stated that he had 
sweating of the feet, swelling, blisters, and bleeding.  
Additionally, he testified that he had been operated on for 
hammertoes, and to do away with the calluses that he had 
received in basic training.  Further, he testified that he 
was put on profile because of his in-service foot problems, 
but acknowledged that he was never told he had frostbite or 
frozen feet.

The veteran underwent a new VA general medical examination in 
July 1997.  At that time he reported that he was exposed to 
cold weather during service, and had frozen feet.  He 
reported that since that time he had felt burning and 
itching, accompanied with cramping.  According to the 
veteran, he felt like there were needles sticking into the 
bottom of both feet.  The veteran also reported that after 
his military discharge he continued to have pain in both 
feet, and that he was followed up by a private physician who 
later did surgery on his feet.  Following examination, the 
examiner diagnosed, in part, multiple calluses, both feet; 
tinea pedis, both feet; and corn, right third toe.

VA medical records are on file that cover the period from 
August 1994 to February 1996 which show treatment for foot 
problems.  A May 1995 entry notes a questionable history of 
frostbite in 1974.  Diagnosis was suspected chronic pain 
syndrome secondary to cold injury.  X-rays taken of both feet 
in May 1995 showed normal bones and joints.  There was no 
evidence of calcaneal spurs.  There was a small cyst distal 
to the first metatarsal of the left foot which it was opined 
might be degenerative.  In February 1996, it was again noted 
that the veteran had chronic foot pain secondary to suspected 
cold injury, and that he was to be evaluated for this 
condition.

In January 1998, the veteran underwent a VA feet examination.  
The examiner noted that the medical records located in the 
veteran's C-file were grossly incomplete.  It was also noted 
that the veteran reported that he had frostbite while he was 
in the military in 1975.  The veteran also stated that he had 
had "calluses" on both feet since 1974.  Following 
examination, the examiner diagnosed status post cold injury 
to both feet, by history; multiple callous formations on both 
feet; chronic tinea pedis; and corn on the right third toe.  
The examiner also noted that the medical records showed that 
in the past the veteran had been treated for warts of both 
feet.  The examiner stated that it was truly not possible to 
determine whether the current calluses were what were 
referred to as warts in the military, but, according to the 
veteran, he talked of calluses, not warts.  However, the 
examiner stated that it would be possible that the calluses 
noted on the balls of each foot could be mistaken for a type 
of wart.  

In the October 1998 rating decision and concurrent 
Supplemental Statement of the Case, the RO granted service 
connection for calluses of both feet, but denied service 
connection for frostbite as not well-grounded.  The RO noted 
that the July 1975 service separation examination showed no 
abnormalities of the feet.  It was also noted that the 
examiner recorded a history of various conditions which were 
treated in service, and there was no mention of any 
frostbite.  Further, the RO found that there was no confirmed 
diagnosis of any disability which had been identified as 
being related to cold exposure.  


Analysis.  In the instant case, the Board finds that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for residuals of frostbite.  

Although not shown by the service medical records on file, 
the veteran's account of his purported in-service frostbite 
is presumed credible for the purpose of determining whether 
his claim is well-grounded.  Meyer, 9 Vet. App. at 429; King, 
5 Vet. App. at 21.  This is particularly pertinent in the 
instant case because, as noted above, the veteran's service 
medical records are incomplete.  Furthermore, the January 
1998 VA examiner diagnosed status-post cold injury to both 
feet, by history.  Therefore, the examiner found the 
veteran's account of his in-service frostbite to be credible.  
It is noted that the examiner had reviewed the veteran's 
claims folder in conjunction with this examination.  

The Board also finds that while the September 1994 VA general 
medical examiner found that there was "no evidence of 
residual frostbite," the VA treatment records assessed 
chronic foot pain as secondary to suspected cold injury in 
May 1995 and February 1996.  Granted, these findings are 
somewhat equivocal in nature.  The Court has found that 
purely speculative medical opinions do not provide the degree 
of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  However, the Court has acknowledged 
that word parsing in other medical nexus cases may have 
created an unclear picture for ascertaining what constitutes 
sufficient evidence to satisfy the medical nexus requirement.  
Hicks v. West, 12 Vet. App. 86, 90 (1998).  Consequently, the 
Court has made it clear that what is sufficient for competent 
medical nexus evidence depends on the specific facts of the 
case.  Bloom v. West, 12 Vet. App. 185 (1999) (the truth of 
the matter is that no template is possible that will apply to 
the almost infinite number of fact situations that can arise.  
What is speculative in one context might be less so in 
another.).  The Board is of the opinion that the findings of 
the VA treatment records provide the requisite medical 
diagnosis of a current disability and the requisite medical 
nexus evidence to well ground the veteran's claim of service 
connection for residuals of frostbite.

However, adjudication of the veteran's claim of service 
connection for residuals of frostbite does not end with the 
finding that the case is well-grounded.  As stated above, in 
determining that the veteran's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well-grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.  Although credibility is often 
determined by the demeanor of a witness, a document may also 
be credible evidence.  The Court in Savage noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage at 
496.

With respect to the merits of the claim, the Board finds, as 
stated above, that the VA treatment records are somewhat 
equivocal as to whether or not the veteran currently has any 
current residuals from his purported in-service frostbite.  
Furthermore, the treatment records indicate that additional 
testing was to be done to determine whether or not the 
veteran's foot pain was actually due to the suspected cold 
injury.  The Court has held that the Board cannot base its 
decisions on its own unsubstantiated medical conclusion, but 
must support any medical conclusions through citation to 
independent medical evidence in the record or to citation of 
learned treatises.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.  Id.  Since the evidence is somewhat 
equivocal on the issue of whether or not the veteran actually 
has current residuals from the purported in-service 
frostbite, the Board concludes that a remand is required for 
a full and fair adjudication of the veteran's claim.

V.  Psychiatric Disorder

Background.  The veteran's psychiatric condition was 
clinically evaluated as normal on his October 1974 enlistment 
examination.  At that time, the veteran reported that he had 
never experienced depression or excessive worry, nor nervous 
trouble of any sort.  On his July 1975 separation 
examination, the veteran's psychiatric condition was 
clinically evaluated as normal.  However, the veteran 
reported that he had experienced depression or excessive 
worry, as well as nervous trouble.  It was noted at the time 
of his separation that the veteran had been treated for 
trouble sleeping and worry, and nervousness, "situational."

Private medical records are on file which show that the 
veteran was hospitalized in April 1988 due to depression and 
suicidal ideation.  These records note that the veteran was 
present during the death of his children in an apartment fire 
approximately three years earlier, and that since that time 
he had experienced quite a bit of depression.  The discharge 
summary stated that the veteran had had nightmares about his 
children crying out.  Discharge diagnosis was PTSD.

At the September 1994 VA general medical examination, the 
veteran reported that during his military service he was 
exposed to a muzzle blast from a 109 howitzer, which threw 
him approximately 25 feet onto some ammo.  Additionally, he 
stated that he had a lot of emotional problems which started 
when he was in service.  He reported that he generally did 
not get along with his superiors at that time, and that he 
was fearful of them.  In fact, he thought they were actually 
trying to kill him and was sure that the howitzer incident 
was no accident.  The veteran also stated that he heard 
noises, and that he tended to draw away from people.  He 
reported that he started seeing psychiatric physicians in 
1987 or 1988, after having a severe problem at home.  
Specifically, his children and niece being killed in an 
apartment fire.  He reported that he had flashbacks of this 
situation and that he had emotional disturbances after his 
wife left him a couple of years later.  On psychiatric and 
personality examination, the examiner found the veteran to be 
cooperative with fair memory and flat affect.  It was noted 
that he was to be evaluated by the psychiatry department for 
PTSD.

The veteran underwent a VA PTSD examination in November 1994.  
Among other things, the examiner noted the veteran's account 
of being exposed to a muzzle blast from a gun which threw him 
about twenty-five feet, and that the veteran's children and 
niece were killed in an apartment fire in 1988.  The examiner 
diagnosed PTSD, moderate to severe; and major depression, 
with episode of psychosis.

At his May 1997 personal hearing, the veteran testified that 
he experienced depression during service as a result of the 
exposure and pressure of being in service.  He also testified 
that he believed his fellow soldiers had tried to kill him.  
For example, he reiterated that he was exposed to a muzzle 
blast which threw him backwards about twenty-five to fifty 
feet.

VA medical records on file for the period from August 1994 to 
February 1996 made no pertinent findings regarding the 
veteran's psychiatric condition.

At the July 1997 VA general medical examination, the veteran 
reported, in part, that he had been depressed and had had a 
lot of suicidal thoughts.  It was also noted that he was 
currently being followed up by the Houston VA hospital for 
his emotion problems.  Among other things, the examiner 
diagnosed depression with suicidal thoughts by history.

The RO requested medical records from the VA Medical Center 
(VAMC) in Houston, Texas, in September 1997.  The Houston 
VAMC responded later that same month that the veteran had 
never been admitted to the facility.

In the October 1998 rating decision and concurrent 
Supplemental Statement of the Case, the RO denied service 
connection for an acquired psychiatric disorder, to include 
PTSD, as not well-grounded.  The RO found that while there 
were complaints of nervousness, trouble sleeping, and worry 
at the time of discharge, there was no medical evidence which 
related the veteran's current psychiatric disabilities to 
service.  In fact, the RO found that the medical evidence 
established that the cause of the veteran's current 
disability was the apartment fire that occurred several years 
after service separation.


Legal Criteria.  In addition to the general rules of service 
connection noted above, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32,808 
(June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
effective March 7, 1997, the date of the Court's decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997)).  38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor:  (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

38 C.F.R. § 3.304(f) also provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

Whether a veteran engaged in combat with the enemy must be 
determined through recognized military citations or other 
service department evidence.  In other words, the claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to corroborate the veteran's 
assertions that he engaged in combat with the enemy.  Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Where the veteran did 
not engage in combat with the enemy, his uncorroborated 
testimony is insufficient to establish the alleged noncombat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).


Analysis.  In the instant case, the Board finds that the 
evidence does not show the veteran served in combat.  The 
veteran's service records do not show that he received any 
awards or decorations denoting combat service.  Furthermore, 
his service records, including his DD Form 214, show that he 
had no foreign and/or sea service.

Although the evidence does not show the veteran served in 
combat, the Board finds that the veteran has submitted a 
well-grounded claim of entitlement to service connection for 
PTSD.  

The veteran's account of his purported in-service stressors 
is presumed credible for the purpose of determining whether 
his claim is well-grounded.  Meyer, supra; King, supra.  
There are also medical diagnoses of PTSD and major depression 
in both the private medical records from 1988 and the 
November 1994 VA examination.  While it is true that the 
private medical records show that the veteran's psychiatric 
disorder was due to the post-service apartment fire and the 
death of his children and niece, no such etiological finding 
was made by the November 1994 VA examiner.  At this 
examination, the veteran reported both the apartment fire and 
his account that his fellow soldiers were trying to kill him 
as evidenced by the purported muzzle blast.  Therefore, the 
Board must conclude that the examiner was of the opinion that 
the psychiatric disorder was due to both traumatic incidents.

However, as stated above, adjudication of the veteran's claim 
of service connection does not end with the finding that the 
case is well-grounded.  The credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  Now that the claim has been found to be well-
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.

In the instant case, the Board notes that there is no 
evidence that the veteran was actually exposed to a muzzle 
blast other than his own contentions.  Since the veteran did 
not engage in combat with the enemy, his uncorroborated 
testimony, is insufficient to establish the alleged noncombat 
stressor.  Dizoglio, 9 Vet. App. at 166; West, 7 Vet. App. at 
76.  However, the veteran has testified that he believes he 
developed psychiatric problems due to the stress and pressure 
of being in military service.  Moreover, the evidence on 
file, including the veteran's own testimony, shows that the 
veteran first sought psychiatric treatment after the 
apartment fire.  Therefore, the Board concludes that 
additional development is necessary to determine whether or 
not the veteran's current psychiatric disorder is related to 
his period of active service, or whether it is entirely due 
to the apartment fire.


ORDER

Entitlement to service connection for sores in the mouth is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for defective eyesight is 
denied.

The veteran's claim of entitlement to service connection for 
residuals of frostbite is well-grounded.

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD and major 
depression, is well-grounded.


REMAND

For the reasons stated above, the Board has determined that 
the veteran's claims of entitlement to service connection for 
residuals of frostbite and for an acquired psychiatric 
disorder are well-grounded.  Once the veteran has submitted a 
well-grounded claim, VA has a statutory duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The Board has also 
determined that additional development is necessary for full 
and fair determinations as to the merits of these claims.

Accordingly, these claims are REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his foot and 
psychiatric problems.  After securing the 
necessary release, the RO should obtain 
those records not already on file.

2.  The veteran should be provided with 
the opportunity to present additional 
evidence to confirm the purported 
incidents of in-service frostbite and 
muzzle blast.  

3.  The veteran should be afforded an 
examination to determine whether he has 
any residuals from the purported in-
service frostbite.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner must express an opinion as to 
whether it is as likely as not that the 
veteran had frostbite of both feet during 
service.  If so, the examiner must also 
express an opinion as to whether it is as 
likely as not that any of the veteran's 
current foot problems are the residuals 
of frostbite.

4.  The veteran should be afforded a 
psychiatric examination to determine 
whether his current psychiatric disorder 
is related to service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner must express an opinion as to 
whether the veteran has a current 
psychiatric disorder which is 
etiologically related to the stress of 
his military service.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

